DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 04/20/2022 with respect to claim(s) 1-17 have been fully considered and found persuasive. This application contains 17 pending claims. Claim(s) 1-2 and 9-11 have been amended. 

Allowable Subject Matter
Claim(s) 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 11 have been amended to overcome rejection(s) in the previous Office Action mailed. 
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method comprising: “generating a plurality of drive signals each having a unique modulation frequency that is a harmonic of a common base frequency; and simultaneously applying each of said plurality of drive signals to individual electrodes located on a medical device; generating a composite response signal that is based on the voltage signal measured at each of the said individual electrodes; and determining an impedance value based on demodulated signals corresponding to the plurality of drive signals; and determining a contact state between the tissue and each individual electrode based on the determined impedance value” in combination with all the other limitations as claimed.

Regarding claim 11, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An ECU of a medical device comprising: “a frequency source configured to generate a plurality of digital drive signals each having a unique modulation frequency that is a harmonic of a common base frequency; generate a composite digital response signal of the plurality of measured analog voltage signals; output an impedance value for each of the plurality of electrodes, wherein a contact state between each of the electrodes and tissue is determined based on the output impedance value of each of the electrodes.” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the independent claims are allowed.
Other claim(s) 2-10 and 12-17 depend from the allowed independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868